In the United States Court of Federal Claims
                                          No. 20-996 C
                                    (Filed: January 19, 2022)

* * * * * * * * * * * * * * * * ** *
                                    *
HUMANA, INC.,                       *
                                    *
                   Plaintiff,       *
                                    *
       v.                           *
                                    *
THE UNITED STATES,                  *
                                    *
                   Defendant.       *
                                    *
 * * * * * * * * * * * * * * * * ** *

                                            ORDER

       On January 14, 2022, the parties submitted a Joint Stipulation for Entry of Final
Judgment. ECF No. 19. The Court has reviewed the parties’ stipulations included therein.
Accordingly, the Court adopts the stipulations and releases agreed to by the parties in ECF No.
19 and orders the following:

1. The Clerk shall enter JUDGMENT in favor of Plaintiff in the amount of $1,957,699.61 on
   Count I of the complaint (ECF No. 1) as it relates to cost-sharing reduction (“CSR”)
   payments through December 31, 2017, with each party to bear its own costs, attorneys’ fees,
   and expenses. See ECF No. 19 at ¶ 5.

2. The Court DISMISSES Count II of the complaint (ECF No. 1) with prejudice. See ECF
   No. 19 at ¶ 6.

IT IS SO ORDERED.


                                                    s/ Zachary N. Somers
                                                    ZACHARY N. SOMERS
                                                    Judge